Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This notice of Allowable Subject Matter is in response to the Response filed January 25, 2022.  Amendments to claim 1 and cancellation of claims 2-4 have been entered.

Claims 1 and 5-20 allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art, taken alone or in combination, includes:

Srivastava et al, US 2019/0188338
Dubey et al, US 2019/0325628

Srivastava et al teaches a system which uses a knowledge graph querying to generate project plan requirements and generating a bill of materials.  Dubey et al teaches word embedding to process words of a query and representing as vectors in a vector space.  The combination of Srivastava et al and Dubey et al fails to teach calculating a distance between the vectorized project characteristics of the population of construction projects and the new construction projects in the embedding space and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683